Citation Nr: 0942128	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  02-21 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left thigh injury, previously claimed as a left thigh tumor, 
and, if so, whether the reopened claim may be granted.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability, previously claimed as a back injury, 
and, if so, whether the reopened claim may be granted.


REPRESENTATION

Appellant represented by:	Attorney Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a left thigh injury and 
determined that new and material evidence had not been 
submitted to reopen claim of service connection for a lumbar 
spine injury.

In September 2004, the Board denied entitlement to service 
connection for a left thigh muscle injury and lumbar spine 
injury.  That decision was appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  The record contains a 
Joint Motion for Remand, dated July 2005, wherein the 
Veteran's attorney and the VA General Counsel agreed to 
remand of the appeal for compliance with the statutory duty 
to assist and to provide the Veteran a VA examination.  In a 
July 2005 Order, the Court granted the Joint Motion, vacated 
the Board's September 2004 decision, and remanded the case to 
the Board.  In January 2006 and April 2009 the Board remanded 
the Veteran's claim for evidentiary development consistent 
with the Joint Motion and Order.  All requested development 
from these remands has been completed. 

In September 2009 the Board remanded the Veteran's claim for 
the RO to associate lay statements with the claims file that 
the Veteran's attorney indicated had been sent to the RO.  
The Veteran's attorney responded in writing that the claim 
should be returned to the Board for adjudication because the 
statements were not dispositive.  Therefore, the claim is 
properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The RO denied service connection for a left thigh tumor 
(now claimed as a left thigh injury) and a back injury (now 
claimed as a lumbar spine disability) in a December 1953 
rating decision.  That decision is final based upon the 
evidence of record at that time.

2.  The evidence added to the record since the December 1953 
rating decision bears directly and substantially upon the 
issue of service connection for a left thigh injury, formerly 
claimed as a left thigh tumor.  In addition, it raises a 
reasonable possibility of substantiating the claim, and is, 
by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of this issue, warranting 
reopening of the previously denied claim.

3.  Upon review of the reopened claim, the competent and 
probative medical evidence of record preponderates against a 
finding that any currently diagnosed left thigh injury, 
formerly claimed as a left thigh disorder, is due to any 
incident or event in active service.

4.  The evidence added to the record since the December 1953 
rating decision bears directly and substantially upon the 
issue of service connection for a lumbar spine disability, 
formerly claimed as a back injury.  In addition, it raises a 
reasonable possibility of substantiating the claim, and is, 
by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of this issue, warranting 
reopening of the previously denied claim.

5.  Upon review of the reopened claim, the competent and 
probative medical evidence of record preponderates against a 
finding that any currently diagnosed lumbar spine disability, 
formerly claimed as a back injury, is due to any incident or 
event in active service, and arthritis is not shown to have 
been manifested either in service or within one year after 
separation from service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the December 1953 rating 
decision, wherein the RO denied service connection for a left 
thigh tumor (now claimed as a left thigh injury), is new and 
material; thus, the claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2009).

2.  A left thigh injury, formerly claimed as a left thigh 
tumor, was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  Evidence submitted since the December 1953 rating 
decision, wherein the RO denied service connection for a back 
injury (now claimed as a lumbar spine disability), is new and 
material; thus, the claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1103.

4.  A lumbar spine disability, formerly claimed as a back 
injury, was not incurred in or aggravated by the Veteran's 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1) as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In June 2003 and June 2006 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the November 2001 rating 
decision, October 2002 SOC, April 2003 SSOC, June 2004 SSOC, 
February 2009 SSOC, and July 2009 SSOC explained the basis 
for the RO's action, and the SOC and SSOCs provided him with 
additional periods to submit more evidence.  It appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his attorney has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in June 2006, February 2009, and 
July 2009 letters which VA sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in a May 2009 letter to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Under section 3.303(b), an alternative method of establishing 
the second and/or third Caluza element is through a 
demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances lay evidence of a 
nexus between the present disability and the symptomatology.  
Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 
253 (lay evidence of in-service incurrence is sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  In an August 1947 
determination, the RO denied the Veteran's claim for service 
connection for a back injury.  However, in September 1947 the 
RO advised the Veteran that his claim was being reviewed 
again and that it had been deemed necessary to defer further 
rating action pending proof of present existence and service 
connection.  Subsequently, a December 1953 rating decision 
denied service connection for a left thigh tumor (now claimed 
as a left thigh injury) and a back injury (now claimed as a 
lumbar spine disability).  The Veteran did not appeal that 
rating action, and it therefore became final.  In September 
2000 the Veteran filed a request to reopen his claim for 
service connection for these disorders.

Some of the Veteran's service treatment records were lost in 
an accidental 1973 fire at the National Personnel Records 
Center.  In the absence of the presumed destroyed service 
medical records, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The evidence of record at the time of the RO's 1953 decision 
that denied service connection for a left thigh tumor and 
back injury includes some of the Veteran's STRs.  When 
examined for entry into service, in February 1943, there were 
no musculoskeletal defects reported, and he was found 
qualified for active service.  The records indicate the 
Veteran was hospitalized in March 1943 for treatment of 
naspharyngitis and for mild influenza, in April 1945 for 
treatment of gonorrhea and, in June 1943, for treatment of 
mumps.  The available STRs do not show complaints, diagnoses, 
or treatment for a left thigh injury or back disorder. 

Post-service, VA hospitalized the Veteran in October 1953 for 
complaints of epigastric distress.  The Veteran, who was a 
30-year-old truck driver, had noted a growing enlargement and 
stiffness of the posterior aspect of his left thigh since 
1950 that was the size of a honeydew melon.  It was noted 
that the Veteran believed that the enlargement at the left 
thigh was the result of his occupation as an iceman.  On 
examination, he was observed to have a mass the size of a 
melon in the posterior aspect of his left thigh.  The mass 
was firm but not hard nor definitely cystic.  The left thigh 
measured 23 inches in circumference while the right thigh 
measured 19 inches.  The lower left extremity was not 
impaired.  It was thought that the left thigh mass was more 
than a lipoma based on examination and X-rays.  He was 
unwilling to undergo surgical exploration of his tumor.  A 
back disorder was not noted, and the Veteran was discharged 
without treatment for the left thigh mass and was 
asymptomatic.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, at January 
1957 VA treatment he underwent excision of a liposarcoma of 
the left posterior thigh.  VA hospitalized him from August to 
September 1959 for treatment of multiple lipomas.  The 
Veteran had an area of local swelling on the right side of 
his body about the size of a hen's egg a short distance above 
the iliac crest.  He had another area of swelling on the left 
side a short distance above the iliac crest and a third lump 
on the anterior aspect of the left thigh, that he had noticed 
about six weeks earlier.  There was another lump on the outer 
side of the left thigh, and the lumps were not tender.  It 
was noted that the Veteran felt very well and worked daily.  
During this hospitalization multiple tumors were removed from 
the left flank and left thigh.  At November 1962 VA treatment 
he underwent excision of multiple lipomas from the left 
gluteal region. 

The Veteran reported in a 1966 VA questionnaire that he had a 
lot of pain in both legs, trouble getting his breath at 
night, and fatty tumors all over his body.  In May 1967 he 
underwent the excision of subcutaneous fibrous nodules on his 
right chest.  In a 1970 questionnaire he wrote that he had 
small tumors under the skin on both sides of his chest, leg 
and left hip.  Sometimes he had chest pain and the small 
tumors were sore, and he felt weak most of the time.  

In March 1971 the Veteran reported at VA treatment that for 
the prior two years he had been having pain in his left hip 
and thigh area.  Activity made the symptoms worse, rest 
helped, and there were no neurological symptoms.  It was 
noted that there had not been recurrence since a liposarcoma 
was removed from his left thigh in 1957.  On examination 
there were well healed scars over the posterior aspect of the 
left hip and thigh.  The Veteran was mildly tender to 
palpation over the left sciatic notch, and there was no 
tenderness on the right.  He had a full range of motion of 
the back without any pain, straight leg raising was to 90 
degrees bilaterally with pain on the left, Lasegue's sign was 
negative bilaterally, and both legs were of equal length and 
circumference.  The neurological examination was normal and 
there was no evidence of recurrences of masses in the left 
thigh.  X-rays of the lumbar spine showed minimal 
degenerative changes throughout, and X-rays of the left thigh 
did not show any abnormalities.  The Veteran was diagnosed 
with probable degenerative lumbar disc disease with left 
sciatica.  Other March 1971 VA treatment notes indicate that 
there was no sign of recurrence of liposarcoma and that no 
skin tumors "of any consequence" could be found on the 
chest.   

Private treatment records show that in August 1982 the 
Veteran was hospitalized after having fever, malaise, and 
mild headaches for approximately a week.  He was diagnosed 
with infectious mononucleosis and possible hepatitis.

J.R.M., M.D., a private physician, wrote in December 2000 
that he had treated the Veteran, who had had a cancerous 
tumor removed from his left thigh, since 1982.

M.H., the Veteran's sister, wrote in October 2002 that the 
Veteran wrote to her during his service of an incident in 
which an airplane exploded as he was trying to open it from 
the outside and of incident in which a block of wood hit him 
in the left thigh.  Ms. H continued that a doctor gave the 
Veteran pain pills and that he always had a big lump in his 
thigh that grew bigger.  T.E.W. wrote in November 2002 that 
he had known the Veteran for over 50 years and that they used 
to talk about what happened overseas when they were in the 
service.  Mr. W wrote that the Veteran told him that a block 
of wood hit him in the upper thigh, causing a tumor in his 
leg, and that he was thrown 50 feet when an airplane 
exploded.  E.J.B., a friend who has known the Veteran since 
1939, wrote in a statement submitted in November 2002 that he 
had had problems with his back, arms and legs since the in-
service airplane explosion.  M.F.M., the Veteran's brother, 
wrote in a November 2002 statement about the airplane 
explosion and the incident in which the wood block hit the 
Veteran in the leg.  

The Veteran described these incidents in an April 2003 
statement.  He wrote that he was only given pain pills and 
that he has had a bad back since then.  He said that he did 
not get an examination which he otherwise would have had 
before his discharge, because he would have had to have 
waited five to six days.  He tried to get VA treatment in San 
Francisco after his discharge, but was turned away because 
there was no paperwork on him.

M.B., a union representative, wrote in June 2003 that the 
Veteran had retired in 1980 due to service-connected back and 
leg injuries.  He was receiving a small pension, but he would 
get a much larger one had he been able to work longer.

Dr. M wrote in June 2003 that the Veteran's back injury and 
malignant tumor removed from the left thigh are "apparently 
secondary to trauma during the war" and that the Veteran 
currently takes medicine for these conditions, including pain 
pills.  In an April 2004 statement Dr. M reiterated that 
assertion.

VA treatment notes from January 2004 show that the Veteran 
reported a worsening of low back and hip pain.  He denied 
falls and gait disturbance.  At February 2005 treatment he 
reported that he continued to have back pain, although it was 
improved with Tylenol and muscle relaxants.  He had had back 
pain for many years and it had gotten worse with a change in 
weather.  The physician felt that there was no neurological 
involvement and that the pain was likely musculoskeletal.  X-
rays of the lumbar spine showed severe degenerative changes.  
At August 2005 treatment the Veteran complained of back pain 
for which he was receiving Tylenol with codeine from an 
outside provider.  In January 2006 the Veteran complained of 
low back and right hip pain.

In March 2007 the Veteran had a VA examination arranged 
through QTC Services.  He stated that in 1945 an airplane 
blew up, throwing him backwards and injuring his low back, 
and that he was hit by a very big and heavy jack on his left 
thigh.  After each injury he saw a doctor who gave him 
medication.  The Veteran was a truck driver until his 1980 
retirement.  He has continued to have low back pain for which 
he saw many doctors, and he reported pain in his low back and 
left thigh.

On examination, the range of motion of the low back was 
flexion to 60 degrees, and extension and bilateral bending to 
20 degrees.  These ranges of motion were noted to be two-
thirds of normal.  There was no tenderness to the low back to 
fist percussion and Queckenstedt's test was negative.  The 
Veteran could stand on his toes and on his heels without any 
discomfort.  Reflexes in the knees and ankles were somewhat 
diminished and Babinski's were plantar flexion bilaterally.  
Sensation and circulation of the lower extremities were 
normal, straight leg raising was 60 degrees bilaterally, both 
in the sitting and supine positions without any discomfort.  
The left thigh surgical scars were observed to be well 
healed, and no tenderness or irritation were noted.  The 
scars were not adherent to the underlying tissues, hamstring 
muscles were not tender, consistency was normal, there were 
no defects or interruptions due to surgery or trauma, and 
clinically there was normal strength.  The Veteran did not 
need an assistive device at the examination but occasionally 
used a walker.  He described some problems with being able to 
do activities of daily living such as grooming, feeding 
himself, and taking care of hygiene.

The examining physician opined that the Veteran's back pain 
was due to natural causes such as aging.  He noted that there 
was not documentation in the claims file of the in-service 
back injury.  However, even if the incident happened as he 
described, the examiner noted that claims file did not show a 
"trail of back treatment."  As for the left thigh, the 
examiner noted that liposarcomas are not caused by traumas 
but that blunt traumas can cause myositis ossificans.  
However, the examiner noted that the resulting lesions would 
be diagnosed as osteosarcoma, which is different than 
liposarcoma.  In addition, upon removal of myositis 
ossificans there is a loss of muscle left behind, which he 
does not have.  Therefore, the examiner agreed with the 
diagnosis of liposarcoma and felt that the complaints of left 
thigh pain were probably related to the low back pain and 
were not related to or caused by the trauma the Veteran 
suffered in 1945.  In April 2007 the examiner reviewed X-rays 
of the lumbar spine, which showed marked arthritic changes.

The Board views the evidence submitted since the December 
1953 rating decision as being new and material because, when 
presumed credible, it contributes to a more complete picture 
of the origins of the Veteran's left thigh injury and lumbar 
spine disability.  Therefore, it bears directly and 
substantially upon the specific matter under consideration 
and is so significant as to warrant reconsideration of the 
merits of the claim on appeal.  See Hodge, supra.  Thus, this 
evidence is new and material, and we may reopen the 
appellant's claim of entitlement to service connection for a 
left thigh injury and lumbar spine disability.

Reviewing the reopened claim on the merits, the Board finds 
that preponderance of the evidence is against the claim of 
service connection for a left thigh injury and lumbar spine 
disability.  Dr. M wrote in June 2003 and April 2004 that the 
Veteran's left thigh injury and lumbar spine disability were 
"apparently secondary to trauma during the war."  The Board 
cannot give probative value to Dr. M's opinion, however, 
because he did not provide any rationale for his conclusion.  
The Court of Appeals of Veterans Claims has held that "most 
of the probative value of a medical opinion comes from its 
reasoning" and that the Board "must be able to conclude 
that a medical expert has applied valid medical analysis to 
the significant facts of the particular case in order to 
reach the conclusion submitted in the medical opinion."  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In contrast, the VA examiner opined that the Veteran's back 
pain was due to natural causes such as the aging process.  He 
explained his conclusion by noting the Veteran's absence of 
treatment over the years for his back.  The Court has held 
that service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.   See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  The post-service 
treatment records do not refer to the Veteran's back until 
March 1971.  He did not report any back pain at that time, 
and he had a full range of motion of the back without any 
pain and X-rays showed minimal degenerative changes.  As for 
the left thigh injury, the VA examiner noted that 
liposarcomas are not caused by traumas.  Therefore, he felt 
that the complaints of left thigh pain were probably related 
to the low back pain and were not related to or caused by the 
trauma the Veteran suffered in 1945.

We recognize the sincerity of the arguments advanced by the 
Veteran that his left thigh injury and lumbar spine 
disability are service connected.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The statement by Mr. MB that the 
Veteran retired due to service-connected injuries to his back 
and leg cannot be given probative value to the extent that it 
established service connection because Mr. MB is not 
qualified to offer a medical opinion and he did not explain 
how he reached his conclusion of service connection.  See id.  
It is true that the lay statements submitted by the Veteran, 
his relatives, and friends may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, particular left 
thigh and lumbar spine disabilities require specialized 
training for a determination as to diagnosis and causation, 
and are therefore not susceptible of lay opinions on 
etiology.  

The Board has also considered whether service connection can 
be awarded in the present case based on continuity of 
symptomatology.  We have no reason to doubt the statements of 
the Veteran, his friends, and family that he had treatment 
for his back and left thigh during service.  In the absence 
of the destroyed STRs, these statements satisfy the first 
element for continuity of symptomatology, i.e., that a 
condition was "noted" during service.  See 38 C.F.R. § 
3.303(b).  However, in the present case the evidence does not 
support the second element, which is evidence of post-service 
continuity of the same symptomatology.  See id.  

The VA examiner explained that the Veteran's liposarcoma was 
not caused by the in-service trauma to his left thigh.  
Furthermore, the record does not indicate that his left thigh 
treatment was for anything other than the liposarcoma.  At 
October 1953 VA treatment, the Veteran felt that his left 
thigh enlargement was due to his post-service employment as 
an iceman.  Also, he was described as asymptomatic when he 
was discharged in October 1953.  Furthermore, the VA examiner 
felt that the present left thigh pain was due to the 
Veteran's back disorder.  Therefore, the claim also does not 
satisfy the third and final element for continuity of 
symptomatology, i.e., medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  See id.  

The Veteran also does not satisfy the second element of 38 
C.F.R. § 3.303(b) for his lumbar spine disability, because 
the record does not support that there has been continuity of 
symptomatology.  At the March 1971 VA treatment he did not 
complain of back pain, and there is no indication from the 
record that he sought treatment for his back after service 
until he began to be treated by Dr. M in 1982.  While Mr. EB 
wrote that the Veteran has had problems with his back since 
his active service, the Board finds the lack of mention of 
back pain in the treatment records from the decades after 
service to be of greater probative value.  Furthermore, the 
third element of 38 C.F.R. § 3.303(b) is not present because 
the VA examiner opined that the Veteran's back pain is due to 
aging.  Therefore, service connection based on continuity of 
symptomatology is not available.

Because the evidence preponderates against the claim of 
service connection for a left thigh injury (previously 
claimed as a left thigh tumor) and a lumbar spine disability 
(previously claimed as a back injury) the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
 

ORDER

The reopened claim of entitlement to service connection for a 
left thigh injury, previously claimed as a left thigh tumor, 
is denied.

The reopened claim of entitlement to service connection for a 
lumbar spine disability, previously claimed as a back injury, 
is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


